Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 24, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160034(64)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                    SC: 160034                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 345268
                                                                    Saginaw CC: 84-000570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the motion of Andrey Dantay Williams to file a brief
  amicus curiae and to waive the filing fee is GRANTED. The amicus brief submitted on
  April 16, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 24, 2020

                                                                               Clerk